

115 HR 1812 IH: CLIMATE Act
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1812IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Schneider (for himself, Mr. Tonko, Ms. Matsui, Mr. Crist, Mr. Beyer, Ms. Castor of Florida, Mr. Cohen, Mr. Connolly, Mr. Delaney, Mr. Garamendi, Mr. Grijalva, Ms. Hanabusa, Mr. Johnson of Georgia, Ms. Lee, Mr. Lipinski, Mrs. Carolyn B. Maloney of New York, Mr. McNerney, Mrs. Murphy of Florida, Mr. Nadler, Mr. Peters, Mr. Pocan, Mr. Polis, Mr. Perlmutter, Mr. Quigley, Ms. Schakowsky, Mr. Scott of Virginia, Mr. Suozzi, Ms. Tsongas, Mr. Huffman, Mr. Raskin, Mr. Blumenauer, Mr. Clay, Ms. Michelle Lujan Grisham of New Mexico, Mr. Price of North Carolina, Mr. Hastings, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Oversight and Government Reform, the Judiciary, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that the Executive order entitled Promoting Energy Independence and Economic Growth (March 28, 2017), shall have no force or effect, to prohibit the use of Federal funds to enforce
			 the Executive order, and for other purposes.
	
 1.Short titleThis Act may be cited as the Congressional Leadership In Mitigating Administration Threats to the Earth Act or the CLIMATE Act. 2.Executive order to have no force or effectBeginning on March 28, 2017, the Executive order entitled Promoting Energy Independence and Economic Growth (March 28, 2017), is null and void, shall have no force or effect, and may not be implemented, administered, or enforced.
 3.No funds availableNo Federal funds may be used to implement, administer, or enforce (including through the issuance of any regulations) the Executive order entitled Promoting Energy Independence and Economic Growth (March 28, 2017).
 4.Effective dateThis Act shall take effect on March 28, 2017. 